Case 1:18-cv-07253-NG-PK Document 38 Filed 10/10/19 Page 1 of 1 PagelD #: 525

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

FOUR TIMES SQUARE
NEW YORK 10036-6522

FIRM/AFFILIATE OFFICES

BOSTON
CHICAGO

TEL: (212) 735-3000 HOUSTON
LOS ANGELES
FAX: (212) 735-2000 PALO ALTO
www.skadden.com NCU ON DCs

WILMINGTON

BEIJING
BRUSSELS
FRANKFURT

DIRECT DIAL HONG KONG
(21 2) 735-3792 LONDON
DIRECT FAX MOSCOW
(917) 777-3792 MUNICH
EMAIL ADDRESS. _PARIS
CHRISTOPHER.MALLOY@SKADDEN.COM SAO EP AUEO
SEOUL
SHANGHAI
SINGAPORE
TOKYO
October 10, 2019 es
VIA ECF

Honorable Nina Gershon

United States District Court for the
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: In re Dentsply Sirona, Inc. Securities Litigation, 18-cv-7253 (NG) (PK)

Dear Judge Gershon:

Pursuant to the schedule set during the July 3, 2019 pre-motion conference,
Defendants are scheduled to serve their reply brief in support of their motion to
dismiss and file the fully briefed motion on ECF by October 16, 2019. In light of the
length of Plaintiffs opposition brief to the motion (45 pages) as well as the
intervening holidays, Defendants respectfully request an extension of three business
days, to October 21, 2019, to serve the reply brief and file the fully briefed motion on
ECF.

The parties have not previously requested any modification of the schedule
for briefing on this motion.

We have conferred with counsel for Lead Plaintiff and were informed that
they take no position on this request.

Respectfully submitted,
7 OO

   

AA Sf
Y

| _—
\
\ /

a Zz lo

Christopher P. Malloy

ce: All counsel of record (via ECF)
